Citation Nr: 0114665	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  00-00 025A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUES

1.  Entitlement to service connection for the claimed retinal 
detachment, left eye.  

2.  Entitlement to service connection for the claimed right 
inguinal hernia.  



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

The veteran 



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from August 1942 to February 
1946.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1999 rating decision by the RO which 
denied service connection for right inguinal hernia and a 
November 1999 rating decision by the RO which denied service 
connection for a retinal detachment, left eye.  

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in April 2000.  

(The issue of service connection for a right inguinal hernia 
is discussed in the Remand portion of this document.)  



FINDINGS OF FACT

1.  In an August 1951 decision, the Board denied the 
veteran's original claim of service connection for a detached 
retina of the left eye.  

2.  New evidence has been presented since the Board's August 
1951 decision which bears directly and substantially on the 
veteran's claim of service connection for a detached retina 
of the left eye and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  

3.  The veteran's current left eye disability manifested by a 
retinal detachment is shown as likely as not to have been due 
to an injury suffered during service.  



CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the 
Board's August 1951 decision; thus, the claim of service 
connection for a detached retina, left eye is reopened.  38 
U.S.C.A. §§ 5108, 7104, 7105 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.104, 3.156 (2000).  

3.  By extending the benefit of the doubt to the veteran, his 
left eye disability manifested by a detached retina is due to 
an injury that was incurred in service.  38 U.S.C.A. §§ 1110, 
5107(b), 7104 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 
(2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, it is noted that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  

The RO has not had an opportunity to consider this new 
legislation in regard to the veteran's claim of service 
connection for a detached retina, left eye.  However, in 
light the favorable action taken hereinbelow, the Board finds 
that no further assistance in developing the facts pertinent 
to his claim of service connection for a detached retina, 
left eye is required.  

Historically, the veteran's original claim of service 
connection for retinal detachment, left eye was denied by 
rating decision in January 1950.  The veteran timely appealed 
that decision.  In a decision promulgated in August 1951, the 
Board found that there was no evidence to suggest that the 
veteran had incurred an eye disability during or as a result 
of military service.  

Thereafter, in April 1999, the veteran requested that his 
claim of service connection for retinal detachment, left eye 
be reopened.  In support of his claim, the veteran submitted 
a letter dated July 1999 from a private doctor who reviewed 
the veteran's medical records and provided an opinion as to 
the etiology of the veteran's eye disability.  The doctor 
opined that it was "highly probable" that the veteran's left 
eye disability resulted from an injury sustained during 
service.  

The RO reopened the claim of service connection based on that 
July 1999 nexus opinion and denied the veteran's claim on the 
merits.  The veteran timely appealed that decision.  Although 
the RO reopened the veteran's claim of service connection, 
the United States Court of Appeals for Veterans Claims 
(Court) has made it clear that even if an RO makes an initial 
determination to reopen a claim, the Board must still review 
the RO's preliminary decision in that regard.  Barnett v. 
Brown, 8 Vet. App. 1, 4 (1995).  

When a claim has been disallowed by the RO, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.104(a) (2000).  If new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 1991 & 
Supp. 2000); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. 
§ 3.156(a) (2000); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).  

The United States Court of Appeals for Veterans Claims 
(Court) summarized the analysis in determining whether 
evidence is new and material in Evans v. Brown, 9 Vet. App. 
273 (1996).  VA must first determine whether the newly 
presented evidence is "new," that is, not of record at the 
time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record.  
If new, the evidence must be "probative" of the issue at 
hand.  

However, there is no longer a requirement that, in order to 
reopen a claim, the new evidence, when viewed in the context 
of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitting 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

Finally, the Court has indicated that the credibility of the 
newly submitted evidence is presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  The last disallowance of record 
is considered to be the last decision that finally denied the 
claim, whether it was denied on a new and material basis or 
on the merits.  Evans v. Brown, 9 Vet.App. 273 (1996).  In 
this case, the last final decision of record was the August 
1951 Board decision.  

Here, the evidence added to the record since the Board's 
August 1951 decision consists of a July 1999 private doctor's 
opinion as to the likely etiology of the veteran's left eye 
disability.  The doctor concluded, based on a review of the 
veteran's medical records that it was "highly probable" that 
the veteran's blind left eye resulted from the injury 
sustained in service, assuming there was no other head trauma 
between 1945 and 1949.  

The Board finds that assuming the credibility of the recent 
evidence as required by Justus, the veteran has submitted new 
and material evidence.  The evidence is certainly new, as it 
was not of record at the time of the August 1951 decision.  
Furthermore, the evidence is material as to question of 
service connection.  


Thus, as this evidence is relevant and probative to the issue 
at hand, it is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156 (2000).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§  1110 (West 1991), 38 C.F.R. § 3.303 (2000).  

A careful review of the service medical records shows that 
there were no complaints, findings or diagnosis of a left eye 
injury or disability on the veteran's preservice physical 
examination report or on the discharge examination.  
Moreover, the service medical records do not show that the 
veteran was treated for an injury above the left eye during 
service.  An August 1942 examination to determine physical 
fitness for service revealed that his visual acuity in the 
right eye was 14/20 and was corrected to 16/20 by pinhole 
lens.  

The veteran was afforded a VA examination in conjunction with 
his original May 1949 claim of service connection.  At that 
time, a 1-inch linear scar was noted in the left eyebrow.  
Detachment of the retina of the left eye, complete and old 
was also noted.  

Three lay statements from fellow servicemen were submitted in 
1949 regarding the veteran's alleged eye injury.  None of the 
three serviceman actually witnessed the injury, but two of 
them shared a tent with the veteran and recalled seeing him 
bandaged subsequent to the alleged accident.  The other 
serviceman also recalled that the veteran reported to camp 
for treatment of an eye injury.  

The records from November 1949 indicate that the veteran had 
been rejected for reenlistment in the Navy in December 1946 
due to defective vision.  It was noted that the report of 
physical examination showing the degree of defect was not 
available as it had been destroyed at the end of a two year 
period.  

In conjunction with the claim to reopen, as noted 
hereinabove, the veteran has submitted the July 1999 doctor's 
statement.  The Board notes in this regard that this medical 
opinion represents the only competent evidence in the record 
regarding the etiology of the claimed left eye disability.  
As such, it must be viewed as being highly probative as to 
the claim.  

The veteran also testified at a personal hearing before a 
Hearing Officer at the RO in April 2000 that, while in Guam, 
he had been struck by a pallet from crane that caused a cut 
above the left eye.  The veteran testified that a doctor 
cleaned and stitched the wound.  The veteran indicated that 
he continued to work after the incident without much pain, 
but requested to wear a hat because the sunlight bothered his 
eye.  With regard to his vision, the veteran indicated that 
sometimes he would try to "catch up" with something that 
would float around.  Reportedly, he tried to re-enlist in the 
Navy in October 1946, but he was turned down because his 
eyesight was not good enough.  

Based on its review of the entire record, including the July 
1999 nexus opinion, the Board finds that the evidence is in 
relative equipoise in this case in showing that it is as 
least as likely as not that the veteran has current left eye 
disability manifested by a retinal detachment is due to an 
the demonstrated injury sustained during service.  

In light of the foregoing, and by extending the benefit of 
the doubt to the veteran, the Board concludes that service 
connection is warranted for a left eye disability manifested 
by a retinal detachment.  38 U.S.C.A.. §§ 1110, 5107(b) (West 
1991 & Supp. 2000); 38 C.F.R. § 3.303 (2000).  



ORDER

Service connection for the detached retina, left eye is 
granted.  



REMAND

The veteran contends that he developed a right inguinal 
hernia as a result of injury during service.  

As noted hereinabove, because of the change in the law 
brought about by the Veterans Claims Assistance Act of 2000, 
compliance with the notice and duty to assist provisions 
contained in the new law is now required.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand with regard 
to this issue is required for compliance with the notice and 
duty to assist provisions contained in the new law.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

The first evidence of record with regard to a hernia 
diagnosis were private treatment records from 1997.  These 
records show a diagnosis of a small direct inguinal hernia in 
August 1997.  There was no discussion or medical opinion 
regarding a likely etiology of the hernia.  

The veteran's brother submitted a lay statement in July 1999 
asserting that the veteran suffered an injury during boot 
training camp in August 1942 whereby he collided with a 
fellow sailor on the high obstacle board.  The veteran's 
brother noted that the veteran was in a great deal of pain 
and was carried away on a stretcher.  The veteran's brother 
also asserted that the veteran was away from camp for at 
least three or four days.  Upon his return, the veteran's 
brother observed the veteran in pain on several occasions 
during which time he would hold his right side.  

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in April 2000 that he injured his right 
side during boot camp and was either taken to sickbay or to a 
hospital after the injury for about three to five days.  The 
veteran testified that the pain was in the right front area, 
in the same place where he had a hernia now.  The veteran 
recalled that the area was tender when he was first 
discharged from service and that he experienced quite a bit 
of tenderness when his bladder would fill up.  The veteran 
testified that he was first diagnosed with the hernia in the 
1990's.  The veteran noted that the hernia was never visible 
on the outside because it was diagnosed as a small hernia.  
The veteran indicated that he did not have any injuries in 
that area prior to service.  The veteran also recalled that 
he worked in a job for 35 years which required heavy lifting, 
but that the heavy lifting has never bothered the hernia.  

There is no competent evidence of record showing any 
relationship between the currently diagnosed inguinal hernia 
and the claimed injury during service.  Given the nature of 
the assertions by the veteran in this case, he should be 
asked to submit competent evidence to support his claim.  

Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  The RO should take appropriate steps 
to contact the veteran in order to ask 
him to identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for the claimed inguinal 
hernia since service.  After obtaining 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of all pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.  The veteran also 
should be instructed to submit competent 
evidence that tends to support his 
assertions that his current disability 
manifested by a right inguinal hernia due 
to disease or injury that was incurred in 
or aggravated by service.  

2.  The RO must undertake appropriate 
steps to review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  Then, 
if any benefit sought on appeal remains 
denied, then the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 



